Citation Nr: 0729358	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-17 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an extension of a temporary total rating 
(TTR) for convalescence purposes beyond July 31, 2003.

2.  Entitlement to a rating in excess of 40 percent for 
degenerative joint disease of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent 
for right lower extremity neuropathy.

4.  Entitlement to an initial rating in excess of 10 percent 
for left lower extremity neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1956.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the RO in April 
2003, March 2004, and December 2004.  In an April 2003 rating 
action, the RO assigned a 20 percent rating for degenerative 
joint disease of the lumbar spine (formerly characterized as 
low back strain) and granted service connection for right and 
left lower extremity neuropathy and assigned separate initial 
10 percent ratings, all effective September 23, 2002.  The 
following month, the veteran filed a notice of disagreement 
(NOD) with regard to the assigned ratings.  By a March 2004 
rating decision, the RO granted a TTR for convalescence 
purposes, effective from June 10, 2003 through July 31, 2003.  
The following month, the veteran filed an NOD, stating that 
he was out of work for two months and therefore, should have 
received a TTR for at least two months.  

In June 2004, the veteran testified at an RO hearing; a copy 
of the transcript is in the record.

In a November 2004 rating decision issued in December 2004, 
the RO assigned a 40 percent rating for degenerative joint 
disease of the lumbar spine effective from September 23, 2002 
until June 10, 2003 and then from August 1, 2003.

Because the increased ratings claims for right and left lower 
extremity neuropathy on appeal involve a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized these claims in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

For the reasons expressed below all three increased ratings 
claims are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Beyond July 31, 2003, the veteran did not experience severe 
postoperative residuals such as incomplete healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or immobilization by a 
cast, without surgery, of one major joint or more.


CONCLUSION OF LAW

The criteria for an extension of a TTR beyond July 31, 2003, 
for convalescence from surgical treatment for service-
connected degenerative joint disease of the lumbar spine, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.30 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim(s) for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini), 18 Vet. App. 112, 120-
21 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), rev'd and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), aff'd, 20 Vet. App. 537 (2006).

VA has complied with its Pelegrini and Mayfield notification 
responsibilities in regards to the veteran's claim for an 
extension of the TTR.  He was provided a VCAA notice letter 
in November 2003.  Obviously this complied with the 
requirement that VCAA notice precede the initial RO 
adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini, 18 Vet. App. at 120.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for service-connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) requires VA to review the information 
and the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim, as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present appeal, the veteran was not provided Dingess 
notice concerning the downstream effective date element of 
his TTR claim.  But this is nonprejudicial because the Board 
is denying his underlying claim for an extension of the TTR, 
so this downstream effective date element becomes moot.  See 
Bernard v. Brown, 4 Vet. App. 384(1993).

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claim decided on appeal.  
There is no suggestion on the current record that there 
remains evidence that is pertinent to his TTR claim that has 
yet to be obtained.  This appeal is ready to be considered on 
the merits.

II. Entitlement to a TTR beyond July 31, 2003

A TTR (100 percent) for convalescence purposes will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted under 
paragraph (a)(1), (2), or (3) of 38 C.F.R. § 4.30 effective 
from the date of hospital admission and continuing for a 
period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of a TTR is not subject to the provisions of 38 
C.F.R. § 3.105(e) (2006).  The TTR will be followed by an 
open rating reflecting the appropriate schedular evaluation; 
where the evidence is inadequate to assign the schedular 
evaluation, a physical examination will be scheduled and 
considered prior to the end of the total rating period.

Under 38 C.F.R. § 4.30(a), a TTR will be assigned if 
treatment of a service-connected disability resulted in: (1) 
surgery necessitating at least one month of convalescence 
(effective as to outpatient surgery March 1, 1989); (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited) (effective as to 
outpatient surgery March 1, 1989); or (3) immobilization by 
cast, without surgery, of one major joint or more (effective 
as to outpatient treatment March 10, 1976).  

Furthermore, extensions of temporary convalescent ratings, 
for up to three months for item number (1) above, and up to 
six month for items (2) and (3) above, are available.  Under 
38 C.F.R. § 4.30(b), a TTR will require full justification on 
the rating sheet and may be extended as follows: (1) 
extensions of 1, 2 or 3 months beyond the initial three 
months may be made under paragraph (a)(1), (2), or (3) of 
38 C.F.R. § 4.30; (2) extensions of 1 or more months up to 6 
months may be made under paragraph (a)(2) or (3) of this 
section upon approval of the Adjudication Officer.  See 
38 C.F.R. § 4.30 (2006).

The veteran is service connected for a lumbar spine 
disability and underwent a lumbar decompression, posterior 
laminectomy at L3-L4, on June 10, 2003.  The March 2004 
rating decision granted a TTR from that date until August 1, 
2003, when the veteran's 20 percent evaluation for 
degenerative joint disease of the lumbar spine was resumed.  
Upon reconsideration, in a November 2005 rating decision, the 
RO assigned a 40 percent rating for his lumbar spine 
disability from August 1, 2003.

The veteran asserts that he should be granted an additional 
period for convalescence beyond July 31, 2003, because he was 
out of work for two months and had physical therapy until 
October 2003.  

The evidence of record confirms that the veteran underwent a 
lumbar decompression, posterior laminectomy at L3-L4, at the 
Massachusetts General Hospital on June 10, 2003.  
Postoperatively, the veteran was afebrile and hemodynamically 
stable and was transferred to the Post-Anesthesia Care Unit 
and subsequently the floor in stable condition.  His hospital 
course was unremarkable.  He was up and out of bed on 
postoperative day number two and remained neurovascularly 
intact distally throughout.  His wound was clean, dry and 
intact at discharge on July 14, 2003.

At his first postoperative visit on July 28, 2003, the 
veteran felt markedly improved with complete resolution of 
his leg pain.  He reported that he had been able to sleep 
better and that his walking tolerance had improved.  The 
veteran did have some back soreness noted with lengthy 
activity by the end of the day.  He had no incisional 
drainage or signs of infection.  On examination of the lumbar 
spine, the veteran had a well-healed posterior lumbar 
incision.  He was neurologically intact with no motor or 
sensory deficits.  The impression included that the veteran 
was doing quite well with resolution in his leg pain with 
walking.  He did have some back discomfort for which his 
surgeon recommended a stretching and strengthening program.  
His surgeon cleared the veteran to begin swimming and to 
return to the gym for late activity and gradual return to his 
normal preoperative activities.

An October 29, 2003 rehab therapy discharge report reflected 
that the veteran had received twelve physical therapy 
treatments within the last three or four weeks and that, 
although he had temporary relief from his symptoms, he had 
increased pain with all activity, reporting a return of 
previous symptoms before therapy.

As noted above, the veteran returned to work within two 
months of his June 10, 2003 surgery, soon after the 
expiration of his TTR.  Moreover, even though he did have 
some back discomfort for which his surgeon recommended a 
stretching and strengthening program, on July 28, 2003, his 
surgeon cleared the veteran to begin swimming and to return 
to the gym for late activity and gradual return to his normal 
preoperative activities.  The fact that he had been cleared 
by his surgeon to begin swimming and to return to the gym on 
July 28, 2003 demonstrates that he did not require house 
confinement beyond July 31, 2003. 

After reviewing the evidence, the Board finds that the 
medical evidence in the months immediately after the 
veteran's surgery, as discussed above, clearly establishes 
that his convalescent period was brief.  There is no evidence 
that the veteran's lumbar decompression, posterior 
laminectomy at L3-L4, resulted in severe postoperative 
residuals which would warrant a TTR beyond July 31, 2003.  
Rather, the veteran himself has stated that he was only out 
of work for two months and a July 2003 postoperative progress 
report reflected that the veteran felt markedly improved with 
complete resolution of his leg pain.  He reported that he had 
been able to sleep better and that his walking tolerance had 
improved.  The veteran did have some back soreness noted with 
lengthy activity by the end of the day.  He had no incisional 
drainage or signs of infection.  On examination of the lumbar 
spine, the veteran had a well-healed posterior lumbar 
incision.  He was neurologically intact with no motor or 
sensory deficits.  The impression included that the veteran 
was doing quite well with resolution in his leg pain with 
walking.  There is no indication of severe postoperative 
residuals such as incompletely healed surgical wounds, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or immobilization by cast after July 28, 2003.  Therefore, 
extension of the veteran's TTR is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2000); 38 C.F.R. § 3.102, 4.3 (2006).  The 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.


ORDER

An extension of the temporary total rating for convalescent 
purposes beyond July 31, 2003, under 38 C.F.R. § 4.30, is 
denied.


REMAND

The RO obtained a significant portion of the veteran's VA 
outpatient treatment records from the VA medical center 
(VAMC) in Manchester, New Hampshire, dated through March 16, 
2004.  But it appears that not all of his relevant VA 
outpatient treatment records are on file.  These additional 
records, may contain important medical evidence pertaining to 
the veteran's increased ratings claims.

As VA has a duty to request all available and relevant 
records from Federal agencies, including VA medical records, 
a search must be made for any additional VA medical records 
that might be available for consideration in this appeal.  
See 38 C.F.R. § 3.159(c)(2), (c)(3) (2006).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to 
have constructive knowledge of all VA records, such records 
are considered evidence of record at the time a decision is 
made).

Further development is also needed to obtain relevant private 
treatment records.  It appears that the veteran has received 
treatment for his lumbar spine disability with radicular 
symptoms from a number of private physicians, and the claims 
file contains several private treatment records.  The duty to 
assist requires that VA make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim, including obtaining pertinent information in 
the possession of private doctors.  See 38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c)(1) 
(2006).  Prior to any examination, copies of all outstanding 
records of pertinent private medical treatment should be 
sought and associated with the record.

Records show that the veteran's last VA spine examination was 
in March 2004 and his last VA neurological examination was in 
September 2004, more than three years ago.  Both he and his 
representative allege that his disabilities are now more 
severe, so another examination is needed to assist in making 
a determination.  See, e.g., Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (Court determined the Board should have 
ordered contemporaneous examination of the veteran because a 
23-month old examination was too remote in time to adequately 
support the decision on appeal for an increasing rating).  
See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).

The veteran's claim for an increased rating for his low back 
strain was received by the Boston VA Regional Office on 
September 30, 2002.  The Board notes that the rating criteria 
for evaluating spinal disabilities were revised as of 
September 23, 2002, to include different criteria for rating 
intervertebral disc syndrome (IDS) under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which included a provision for separate 
ratings for neurological deficits if the claimant was shown 
to have IDS.  On September 26, 2003, the diagnostic codes 
were renumbered - including changing Diagnostic Code 5293 to 
5243 - and the spinal rating criteria were changed, except 
for that governing IDS.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003), codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2006).  The veteran's increased rating claims must be 
analyzed under both sets of criteria; but these schedular 
criteria cannot be applied prior to their effective dates of 
September 23, 2002 and September 26, 2003.  VAOPGCPREC 7-
2003.  Since this appeal arises from the initial award of 
service connection for right and left lower extremity 
neuropathy, VA should consider whether staged ratings are 
warranted under the holding in Fenderson.

The report of the March 2004 VA examination does not contain 
sufficient information to determine the severity of the 
veteran's lumbar spine disability according to the revised 
standards.  For example, the report of that examination does 
not comment on whether there are incapacitating episodes if 
the veteran is determined to have service-connected IDS, and, 
if so, their relative frequency.  Similarly, the September 
2004 VA examination does not contain sufficient information 
to determine the severity of the veteran's radicular 
symptoms, as is it does not comment on whether the veteran's 
symptoms could be characterized as complete or incomplete 
paralysis of the sciatic nerve and, if incomplete, whether it 
is mild, moderate, moderately severe, or severe.  Although 
the RO has recharacterized the veteran's lumbar spine 
disability as degenerative joint disease of the lumbar spine, 
he has also been diagnosed with degenerative disc disease 
(DDD), in addition to the already service-connected 
degenerative joint disease.  It is unclear whether his DDD is 
part and parcel of the service-connected lumbar spine 
disability or, instead, due to other unrelated factors.  So 
another examination is also needed to assess the severity of 
the veteran's disabilities with these new requirements in 
mind.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  On remand, the veteran should be scheduled 
for orthopedic and neurological examinations to ascertain the 
nature and extent of his lumbar spine disability with lower 
extremity neuropathy.  X-rays should be taken and the 
examiner should be asked to indicate whether the veteran has 
IDS related to his service-connected lumbar spine disability.

Finally, to ensure that all due process requirements are met, 
the veteran should be given another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2006) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO/AMC should 
also invite the veteran to submit all evidence in his 
possession, and ensure that its notice to the appellant meets 
the requirements of Dingess-particularly as regards 
disability ratings and effective dates-as appropriate.  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain the complete records of the 
veteran's treatment for his service-
connected disabilities at the VAMC in 
Manchester, New Hampshire from March 16, 
2004 to the present.  If these records 
are unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b). 

2.  Ask the veteran to identify the names 
and addresses of healthcare providers 
that have treated him for his service-
connected disabilities since September 
30, 2001 to the present and, if 
necessary, provide authorization to 
enable VA to obtain any additional 
evidence pertinent to the claims 
remaining on appeal that is not currently 
of record.  Once the veteran responds, 
obtain and associate all treatment 
records not already in the claims file 
pertaining to treatment for his service-
connected disabilities since September 
30, 2001.  If these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file. 

3.  Send to the veteran and his 
representative a letter inviting the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  Ensure that 
the notice meets the requirements of 
Dingess (cited to above)-particularly as 
regards disability ratings and effective 
dates-as appropriate.  

The letter should also clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

4.  After completion of 1, 2, and 3 
above, schedule the veteran for an VA 
orthopedic (spine) examination to obtain 
a medical opinion concerning the current 
severity of his service-connected lumbar 
spine disability.

Have the examiner review the claims file, 
including a complete copy of this remand, 
and the veteran's pertinent medical and 
other history.

The evaluation should include all 
necessary testing, specifically X-rays 
and range of motion studies, with motion 
measured to the nearest five degrees in 
all ranges of motion.  The examiner 
should comment on whether the veteran has 
ankylosis, favorable or unfavorable, of 
any segment of the spine or the entire 
spine.  The examiner should also 
determine whether there is weakened 
movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
when the low back is used repeatedly over 
a period of time.  This determination 
also should be portrayed, if feasible, in 
terms of the degree of additional range 
of motion loss due to pain on use during 
flare-ups.  The examiner should determine 
whether there is muscle spasm, guarding, 
or localized tenderness that does or does 
not result in an abnormal gait or 
abnormal spinal contour, e.g., scoliosis, 
reversed lordosis, or abnormal kyphosis; 
or whether there are residuals of a 
vertebral fracture with loss of 50 
percent or more of vertebral body height.

The examiner should comment, as well, on 
whether the veteran has degenerative disc 
disease (DDD), that is, in addition to 
the already service-connected 
degenerative joint disease (DJD, i.e., 
arthritis).  If he does, also indicate 
whether this is part and parcel of the 
veteran's service-connected lumbar spine 
disability or, instead, due to other 
unrelated factors.  If the veteran has 
DDD (in addition to the service-connected 
DJD), and if the DDD is part and parcel 
of his service-connected low back 
disability, then also indicate whether he 
experiences incapacitating episodes and, 
if he does, how often during the past 12 
months.  [Note: an incapacitating episode 
is defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome (IDS) requiring bed rest 
prescribed by a physician and treatment 
by a physician.]  Indicate, too, whether 
there is radiculopathy/sciatic neuropathy 
involving the lower extremities as a 
result of the DDD.

Rationale must be provided for all 
opinions and conclusions offered.

5.  After completion of 1, 2, and 3 
above, schedule the veteran for a VA 
neurological examination to evaluate his 
right and left lower extremity 
neuropathy.  

Have the examiner review the claims file, 
including a complete copy of this remand, 
and the veteran's pertinent medical and 
other history.  All indicated tests and 
studies should be conducted.

The examiner should describe any 
neurological deficits caused by the 
veteran's lumbar spine disability.  For 
each affected nerve or nerve group (e.g., 
the sciatic nerve, Diagnostic Code 8520), 
the examiner should indicate whether the 
paralysis is complete or incomplete; if 
the paralysis is incomplete, the examiner 
should describe, for each nerve or nerve 
group affected, the manifestations of 
complete or incomplete paralysis, noting 
such relevant factors as strength, 
incoordination, foot dangles and drops, 
no active movement possible of muscles 
below the knee, flexion of knee weakened 
or lost.  The examiner should also note 
whether the incomplete paralysis equates 
to "mild incomplete," "moderate 
incomplete," or "severe incomplete, with 
marked muscular atrophy."

In responding to the foregoing inquiry, 
the examiner should specifically describe 
the related impairment of motor function, 
trophic changes, and sensory disturbance 
within the meaning of 38 C.F.R. § 4.120 
(2006).

Rationale must be provided for all 
opinions and conclusions offered.
 
6.  Then readjudicate the claims 
remaining on appeal in light of the 
additional evidence obtained on remand.  
In so doing, VA should consider all 
applicable diagnostic codes under the 
former and current criteria for rating 
disorders of the spine (lumbosacral 
strain, DJD, and IDS, if applicable) 
under the provisions of 38 C.F.R. 
§ 4.71a, applying the one most favorable 
to the veteran.  For the veteran's 
radicular symptoms of the lower 
extremities, VA should document its 
continued consideration of whether 
"staged rating," pursuant to Fenderson, 
cited to above, is warranted.  If any of 
the benefits sought remains denied, send 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
to it before returning the case to the 
Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to ensure due process 
and to further develop the veteran's claims.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of his claim(s).  38 
C.F.R. § 3.655 (2006).  The appellant and his representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
T. L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


